Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered June 27, 1989, convicting defendant upon her plea of guilty of the crime of grand larceny in the third degree.
Defendant claims that the amount of restitution she was ordered to pay was excessive. However, the People agree that in light of this court’s recent decision in People v Asch (155 AD2d 735), it is necessary to remit the matter to County Court for a restitution hearing. Here, as in Asch, there is insufficient evidence to support the order of restitution. Accordingly, the issue of excessiveness is held in abeyance pending such hearing.
Decision withheld, and matter remitted to the County Court of Chemung County for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.